Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 9/23/22 have been fully considered but are not persuasive.  Accordingly, the rejections stand.  On the matter of non-statutory double patenting for Claims 1, 9, 11, 15, 19-20, a new ground of rejection of obviousness-type double patenting is entered in view of AHN et al. (Pub. No:  US 2020-0341122) and in light of Applicant’s newly amended claims. 

Examiner Note:  The limitation for Claim 1 ‘receive an input laser beam returned from an object being scanned by the LiDAR’ appears to be inadvertently omitted and not properly deleted from the previous listing of claims.  In addition, Claim 11 was not properly amended to include ‘reflect a first signal’ and therefore the limitation will not be given patentable weight.  Appropriate correction is required.

Regarding Applicant’s remarks and amendments on Pages 6-9, Applicants amendment and remarks filed on 9/23/22 have been fully considered but are not persuasive.  Accordingly, the rejections stand.  On the matter of non-statutory double patenting for Claims 1, 9, 11, 15, 19-20, a new ground of rejection of obviousness-type double patenting is entered in view of AHN et al. (Pub. No:  US 2020-0341122) and in light of Applicant’s newly amended claims.  Examiner has provided additional citation to the prior art of record to read upon the newly amended language whereby the prior art of record AHN does read upon the claim limitations as recited (See rejection contained herein).  MAEDA was not relied upon to disclose the newly amended claim language.  

Finally, Examiner has made a prima facia case for obviousness in combining the prior art of record to read upon the newly amended claims (See rejection contained herein).  Accordingly, the rejections stand.

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance and to avoid an RCE by filing an after final amendment.    

FINAL REJECTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9, 11, 15, 19-20 are rejected under the judicially created doctrine of obviousness-type non-statutory double patenting as being unpatentable over Claims 1, 11-12, 16-19-20 of U.S. Patent Application No.: 16/922,465 (hereinafter ‘465) in view of AHN et al. (Pub. No:  US 2020-0341122).  This is a provisional double patenting rejection because the conflicting claims have not yet been issued to patent.  Claims 1 and 9 of the instant application are rejected in view of Claim 1 of ‘465. Claims 11, 15, 19, 20 of the instant application are rejected in view of Claims 11, 16, 20 19, respectively, of ‘465.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claims 1, 9, 11, 15, 19-20, ‘465 does not claim but AHN discloses a photodetector (Figs. 1-3, 6-10 [Abstract] photodiode photodetector 60 [0034-0036]); beam towards the photodetector (Figs. 1-3, 6-10 [Abstract] beam reflected from 30 DMD to the photodiode photodetector 60 [0034-0036]); laser beam reflected by the at least one DMD (Figs. 1-3, 6-10 [Abstract] beam reflected from 30 DMD to the photodiode photodetector 60 [0034-0036]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a photodetector; beam towards the photodetector; laser beam reflected by the at least one DMD  as taught by AHN into the system of ‘465 because of the benefit taught by AHN to disclose using elaborate component structures for DMDs and photodiodes to obtain the same results as ‘465 whereby ‘465 is in the same field of endeavor and would benefit from the specific inclusion of related system components to improve and expand upon system features.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102(a)(2):
(a) Novelty; Prior Art.— A person shall be entitled to a patent unless: (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) Exceptions: (2) Disclosures appearing in applications and patents.— A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if: (A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor; (B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or  (C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
Claims 1-2, 9-10, 15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122).

As per Claim 1 AHN discloses A receiver for light detection and ranging (LiDAR), comprising (Figs. 1-3, 6-10 [Abstract]): 
a photodetector (Figs. 1-3, 6-10 [Abstract] photodiode photodetector 60 [0034-0036]) a beam reflecting unit comprising a plurality of digital micromirror devices (DMDs), the beam reflecting unit configured to (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]): 
receive an input laser beam returned from an object being scanned by the LiDAR (Figs. 1-3, 6-10 [Abstract] light receiving unit 60 may be a scanner [0034-0036]); 
and reflect the input laser beam by at least one DMD selectively switched to an “ON” state at an operation angle to form an output laser beam towards the photodetector (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle [0034-0036] [0039-0041] - beam reflected from 30 DMD to the photodiode photodetector 60 [0034-0036]); wherein the photodetector is configured to receive the output laser beam reflected by the at least one DMD (Figs. 1-3, 6-10 [Abstract] LIDAR detection and sensing the traveling path for at least detection [0034-0036] [0039-0045] - DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object - beam reflected from 30 DMD to the photodiode photodetector 60 [0034-0036]).

As per Claim 2 AHN discloses The receiver of claim 1, wherein the plurality of DMDs comprise (See said analysis for Claim 1)
m DMDs operated at n operation angles to reflect the input laser beam by respective reflection angles and form the output laser beam (Figs. 1-10 m plurality of mirrors, at least n angles for output [0013-0014] [0034-0036] [0039-0041]), 
m and n being positive integers (Figs. 1-10 m plurality of mirrors, at least n angles for output [0013-0014] [0034-0036] [0039-0041]), m being greater than or equal to n (Figs. 1-10 m plurality of mirrors at least two, at least n angles for output at least two [0013-0014] [0034-0036] [0039-0041]), wherein the DMDs are switched to the “ON” state when operating at the respective operation angles (Figs. 1-10 on for operations [0013-0014] [0034-0036] [0039-0041]).

As per Claim 9 AHN discloses The receiver of claim 1, wherein the remaining DMDs other than the at least one DMD are switched to an “OFF” state at respective non-operation angles (Figs. 1-3, 6-10 [Abstract] DMDs switched OFF state selections – at least other one DMD OFF and all other OFF and not used for operation – non-operation angles [0034-0036] [0039-0041]).

As per Claim 10 AHN discloses The receiver of claim 1, further comprising a controller configured to (Figs. 1-3, 6-10 at least light receiving unit 60 [0034-0036]): 
select the at least one DMD to switch on based on a reflection angle calculated to reflect the input laser beam towards the photodetector (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036] reflection angle computed [0044-0047] [0049-0054]); and generate a control signal to adjust the at least one DMD to the operation angle (Figs. 1-3, 6-10 [Abstract] DMDs at a rotation operation angle adjusted [0046-0047] and see [0035-0041]).

As per Claim 15 AHN discloses A method for receiving a laser beam in a light detection and ranging (LiDAR), comprising (Figs. 1-3, 6-10 [Abstract]): receiving a first laser beam from an object being scanned by the LiDAR on a beam reflecting unit (See said analysis for Claim 1), the beam reflecting unit having a plurality of digital micromirror devices (DMDs) (See said analysis for Claim 1); switching a first DMD of the plurality of DMDs to an “ON” state by rotating the first DMD to a first operation angle (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – a first DMD as the group of DMDs [0034-0036] [0039-0045]); reflecting the first laser beam by the first DMD towards a photodetector (See said analysis for Claim 1); and receiving the reflected first laser beam from the first DMD on the photodetector (See said analysis for Claim 1).

As per Claim 19 AHN discloses The method of claim 15, further comprising: 
determining a travel direction of the first laser beam (Figs. 1-3, 6-10 [Abstract] traveling direction [0008] [0013-0014] [0034-0036]); and selecting the first DMD from the plurality of DMDs based on the travel direction such that the first DMD, at the first operation angle, reflects the first laser beam towards the photodetector (Figs. 1-3, 6-10 select based upon the travel direction desired [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – a first DMD as the group of DMDs [0032-0036] [0039-0041])

As per Claim 20 AHN discloses The method of claim 15, further comprising switching the remaining DMDs of the plurality of DMDs other than the first DMD to an “OFF” state by rotating them to respective non-operation angles (Figs. 1-3, 6-10 [Abstract] DMDs switched OFF state selections – at least other one DMD OFF and all other OFF and not used for operation – non-operation angles rotated OFF [0034-0036] [0039-0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7, 11-12, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122) in view of MAEDA et al. (Pub. No:  US 2018-0196242).

As per Claim 3 AHN discloses The receiver of claim 2, wherein the m DMDs are arranged (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – group of DMDs [0034-0036] [0039-0041])
AHN does not disclose but MAEDA discloses arranged in an array of n rows and k columns (Figs. 1-5, 9-12, 14-19 [Abstract] array 106 of DMDs rows and column direction [0007-0009] [0048-0051] [0060]); and DMDs in each of the n rows have a distinct operation angle (Figs. 1-5, 9-12, 14-19 [Abstract] direction angle row and column each with different angles - compound angles relative to column and row [0007-0009] [0048-0051] [0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include arranged in an array of n rows and k columns; and DMDs in each of the n rows have a distinct operation angle as taught by MAEDA into the system of AHN because of the benefit taught by MAEDA to disclose using elaborate component structures for DMDs to obtain high resolution output whereby AHN uses DMDs to obtain output data and would benefit from the elaborate DMD scheme and independent operational techniques that would advance AHN.

As per Claim 4 AHN discloses The receiver of claim 2, wherein the m DMDs are arranged (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – group of DMDs [0034-0036] [0039-0041]) 
AHN does not disclose but MAEDA discloses arranged in an array of j rows and n columns (Figs. 1-5, 9-12, 14-19 [Abstract] array 106 of DMDs rows and column direction [0007-0009] [0048-0051] [0060]); and DMDs in each of the n columns have a distinct operation angle (Figs. 1-5, 9-12, 14-19 [Abstract] direction angle row and column each with different angles - compound angles relative to column and row [0007-0009] [0048-0051] [0060]) (The motivation that applied in Claim 3 applies equally to Claim 4).

As per Claim 5 AHN discloses The receiver of claim 2, wherein the m DMDs are arranged (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – group of DMDs [0034-0036] [0039-0041]); n being equal to m (Figs. 1-10 m plurality of mirrors at least two, at least n angles for output at least two – possible at least one embodiment [0013-0014] [0034-0036] [0039-0041]);
AHN does not disclose but MAEDA discloses arranged in an array of j rows and k columns (Figs. 1-5, 9-12, 14-19 [Abstract] array 106 of DMDs rows and column direction [0007-0009] [0048-0051] [0060]); and each of the m DMDs has a distinct operation angle (Figs. 1-5, 9-12, 14-19 [Abstract] direction angle row and column each with different angles - compound angles relative to column and row [0007-0009] [0048-0051] [0060]) (The motivation that applied in Claim 3 applies equally to Claim 5)

As per Claim 6 AHN discloses The receiver of claim 1, wherein 
the at least one DMD is adjusted to the operation angle after being rotated (Figs. 1-3, 6-10 [Abstract] DMDs at a rotation operation angle adjusted [0046-0047] and see [0035-0041])
AHN does not disclose but MAEDA discloses rotated by a tilt angle from an initial rotation angle (Fig. 4, 6-12 array 16 - tilt as the rotation from the initial start tilt [0041] [0056]) (The motivation that applied in Claim 3 applies equally to Claim 6)

As per Claim 7 AHN discloses The receiver of claim 6, wherein the plurality of DMDs comprise 
AHN does not disclose but MAEDA discloses a first DMD associated with a first tilt angle and a second DMD associated with a second tilt angle, wherein the first tilt angle is different from the second tilt angle (Fig. 4, 6-12 array 16 - tilt angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]) (The motivation that applied in Claim 3 applies equally to Claim 7).

As per Claim 11 AHN discloses A receiver for light detection and ranging (LiDAR), comprising (Figs. 1-3, 6-10 [Abstract]): 
a beam reflecting unit comprising a plurality of digital micromirror devices (DMDs) including a first DMD and a second DMD, the beam reflecting unit configured to (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]): 
reflect a first input laser beam from an object being scanned by the LiDAR in a first direction by the first DMD (Figs. 1-3, 6-10 [Abstract] light receiving unit 60 may be a scanner – a first at least one DMD of all DMD scanned [0034-0036]) at a first operation angle to form a first output laser beam (Figs. 1-10 m plurality of mirrors, at least n angles for output [0013-0014] [0034-0036] [0039-0041]); 
a photodetector configured to receive the first output laser beam reflected by the first DMD (See said analysis for Claim 1 for the at least one DMD), reflected by the second DMD (Figs. 1-3, 6-10 [Abstract] [0035-0041] DMDs first and second at a rotation operation angle adjusted [0046-0047])
AHN does not disclose but MAEDA discloses and reflect a second input laser beam from the object in a second direction (Figs. 1-4 row/column directions [0007-0009] light beams 116, 118 [0042-0048] [0050-0054]) by the second DMD at a second operation angle to form a second output laser beam (Fig. 4, 6-12 angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]), the first operation angle being different from the second operation angle (Fig. 4, 6-12 array 16 - angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]); first and second output laser beams (Figs. 1-4, 6-12 multiple output beams 24, 124 [0041-0042] [0051-0054]) (The motivation that applied in Claim 3 applies equally to Claim 11).

As per Claim 12 AHN discloses The receiver of claim 11, further comprising a controller configured to (Figs. 1-3, 6-10 at least light receiving unit 60 [0034-0036]): 
select the first DMD among the plurality of DMDs based on the first direction of the first input laser beam (Figs. 1-3, 6-10 select based upon direction [Abstract] DMDs selectively switched and disclosure to at an angle – a first DMD as the group of DMDs [0032-0036] [0039-0041]); generate a first control signal to adjust the first DMD to the first operation angle (Figs. 1-3, 6-10 [Abstract] [0035-0041] DMDs at a rotation operation angle adjusted via controller [0046-0047]).
As per Claim 14 AHN discloses The receiver of claim 11, wherein 
AHN does not disclose but MAEDA discloses first DMD is adjusted to the first operation angle by being rotated by a first tilt angle and the second DMD is adjusted to the second operation angle by being rotated by a second tilt angle, the first tilt angle being different from the second tilt angle (Fig. 4, 6-12 array 16 - tilt angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]) (The motivation that applied in Claim 3 applies equally to Claim 14).

As per Claim 16 AHN discloses The method of claim 15, further comprising: 
laser beam from the object on the beam reflecting unit (Figs. 1-3, 6-10 [Abstract] DMDs of reflecting unit 30 and light source 10 for laser beam that reflected from object [0034-0036]); switching a second DMD of the plurality of DMDs to the “ON” state (Figs. 1-3, 6-10 [Abstract] one and all for second of the DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle [0034-0036] [0039-0041]) by rotating the DMD to an operation angle (Figs. 1-3, 6-10 [Abstract] DMDs switch ON and OFF state selections selectively switched and disclosure to at an angle – a first DMD as the group of DMDs [0034-0036] [0039-0045]); reflecting the laser beam by the DMD towards the photodetector (See said analysis for Claim 1); and receiving the reflected laser beam on the photodetector (See said analysis for Claim 1).
AHN does not disclose but MAEDA discloses receiving a second laser beam from the object (Figs. 1-4 row/column directions [0007-0009] light beams 116, 118 [0042-0048] [0050-0054]); the second DMD to a second operation angle, the second operation angle being different from the first operation angle (Figs. 1-5, 9-12, 14-19 [Abstract] direction angle row and column each with different angles - compound angles relative to column and row [0007-0009] [0048-0051] [0060]); first and second laser beams (Figs. 1-4 row/column directions [0007-0009] light beams 116, 118 [0042-0048] [0050-0054]) (The motivation that applied in Claim 3 applies equally to Claim 16).

As per Claim 18 AHN discloses The method of claim 16, wherein 
AHN does not disclose but MAEDA discloses the first DMD is rotated by a first tilt angle to the first operation angle and the second DMD is rotated by a second tilt angle to the second operation angle, the first tilt angle being different from the second tilt angle (Fig. 4, 6-12 array 16 - tilt angle per the DMD [0039] – distinct angles for respective mirrors [0041] [0048-0051] [0056]) (The motivation that applied in Claim 3 applies equally to Claim 18).

Claims 8, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al. (Pub. No:  US 2020-0341122) in view of MAEDA et al. (Pub. No:  US 2018-0196242), as applied in Claims 3-7, 11-12, 14, 16, 18, and further in view of ZHENG et al. (Pub. No:  US 2020-0191960)

As per Claim 8 AHN discloses The receiver of claim 6, wherein 
the plurality of DMDs comprise a first DMD (Figs. 1-3, 6-10 [Abstract] DMDs – a first DMD as the group of DMDs [0034-0036] [0039-0045]) associated with a first initial rotation angle and a second DMD (Figs. 1-3, 6-10 [Abstract] [0035-0041] DMDs first and second at a rotation operation angle adjusted [0046-0047])
AHN and MAEDA do not disclose but ZHENG discloses associated with a second initial rotation angle, wherein the first initial rotation angle is different from the second initial rotation angle (Figs. 1 LIDAR and Figs. 3C-D plurality of first and second rotation angles distinct [0030-0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include associated with a second initial rotation angle, wherein the first initial rotation angle is different from the second initial rotation angle as taught by ZHENG into the system of AHN and MAEDA because of the benefit taught by ZHENG to disclose an improved LIDAR system which incorporates several reflective elements with independent rotational directional reflective capabilities whereby AHN and MAEDA are concerned with reflected light element processing to achieve said system desired results and would benefit from the additional features of improvements in key processing areas and concerns.

As per Claim 13 AHN discloses The receiver of claim 11, wherein 
the first DMD is adjusted to the first operation angle by being rotated from a first initial rotation angle and the second DMD is adjusted (Figs. 1-3, 6-10 [Abstract] [0035-0041] DMDs first and second mirrors at a rotation operation angle adjusted [0046-0047]) 
AHN and MAEDA do not disclose but ZHENG discloses to the second operation angle by being rotated from a second initial rotation angle, the first initial rotation angle being different from the second initial rotation angle (Figs. 1 LIDAR and Figs. 3C-D plurality of first and second rotation angles distinct [0030-0032]) (The motivation that applied in Claim 8 applies equally to Claim 13).

As per Claim 17 AHN discloses The method of claim 16, wherein 
the first DMD is rotated to the first operation angle from a first initial rotation angle (Figs. 1-3, 6-10 [Abstract] DMDs at a rotation operation angle adjusted [0035-0041] [0046-0047]) and the second DMD (Figs. 1-3, 6-10 [Abstract] DMDs disclosure to an angle – group of DMDs [0034-0036] [0039-0041])
AHN and MAEDA do not disclose but ZHENG discloses rotated to the second operation angle from a second initial rotation angle, the first initial rotation angle being different from the second initial rotation angle (Figs. 1 LIDAR and Figs. 3C-D plurality of first and second rotation angles distinct [0030-0032]) (The motivation that applied in Claim 8 applies equally to Claim 17).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481